--------------------------------------------------------------------------------

Exhibit 10.37(3)
 
EXECUTED VERSION


AMENDMENT NO. 3
TO
INVESTMENT AGREEMENT


This Amendment No. 3 (this “Amendment”) to the Investment Agreement dated as of
November 7, 2012, between Pulse Electronics Corporation (the “Company”), Pulse
Electronics (Singapore) Pte. Ltd. (“Pulse Singapore”), and OCM PE Holdings,
L.P., as amended by that certain Amendment No. 1 to the Agreement dated March
11, 2013, and as further amended by that certain Amendment No. 2 to the
Agreement dated April 15, 2013 (as amended, the “Agreement”), is made as of the
21 day of February, 2014, by and among the parties to the Agreement (the
“Parties”).


RECITALS:


WHEREAS, in accordance with Sections 1.01 and 1.02 of the Agreement, the Company
has previously issued to the Investors (i) 36,729,182 shares (on a pre-reverse
split basis) of the Company's common stock, $0.125 par value per share (the
“Common Stock”) and (ii) 1,000 shares of the Company's Series A Preferred Stock,
without par value (the “Parent Preferred Stock”), which upon its conversion, and
collectively with the 36,729,182 shares of Common Stock issued to the Investors,
shall represent 67.9% of the Company’s Common Stock on a Pro Forma Fully Diluted
Basis.


WHEREAS, the Parties wish to amend Section 3.02(b) of the Agreement, such that
the Company may commence and complete the Exchange Offer pursuant to privately
negotiated transactions with the Other Noteholders.


WHEREAS, in furtherance of the foregoing, the Parties wish to enter into this
Amendment.


NOW, THEREFORE, the Parties hereto agree as follows:


SECTION 1. Capitalized Terms. Capitalized terms not defined herein shall have
the meanings set forth in the Agreement.


SECTION 2. Amendment of the Parent Preferred Stock; Capitalization. The Parent
Preferred Stock shall be amended such that the Parent Preferred Stock shall
convert automatically on the Mandatory Conversion Time (as defined below).
Assuming the consummation of the Exchange Offer (including the issuance of
Common Stock to the Other Noteholders) as contemplated by the Note Exchange
Agreements, which final executed versions thereof have been fully disclosed by
the Company to the Investors, based on the representations and warranties of the
Company set forth herein, the Parent Preferred Stock shall be convertible into
8,154,927 shares of Common Stock in accordance with its terms, which 8,154,927
shares of Common Stock, together with the 3,672,918 shares (on a post-reverse
split basis) of Common Stock previously issued to the Investors under Section
1.02 of the Investment Agreement, represents 67.9% of the Company’s Common Stock
on a Pro Forma Fully Diluted Basis, which is in addition to any Capital Stock of
the Company beneficially owned by the Investors prior to the Closing or acquired
by the Investors otherwise than in connection with the transactions contemplated
by this Agreement. Schedule 2 sets forth a true and complete list of the
authorized, issued and outstanding Capital Stock of the Company as of the time
immediately following consummation of the Closing and as of the date hereof and
presents the Company’s Common Stock on a Pro Forma Fully Diluted Basis
immediately following the Closing assuming consummation of the Exchange Offer
(including the issuance of Common Stock to the Other Noteholders) as
contemplated by the Note Exchange Agreements disclosed by the Company to the
Investors. The issued and outstanding Capital Stock of the Company, and the
shares of Common Stock to be issued to the Investors upon conversion of the
Parent Preferred Stock will be when issued, duly authorized, fully paid and
non-assessable (to the extent that such concepts are applicable) and free of any
preemptive rights in respect thereto. Except as set forth on Schedule 2 there is
no other Capital Stock of the Company authorized, issued, reserved for issuance
or outstanding. The form of Amendment to the Articles of Incorporation relating
to the Parent Preferred Stock (the “Parent Preferred Stock Amendment”) is
attached hereto as Exhibit H. The “Mandatory Conversion Time” shall be
immediately following such time as any of (x) the applicable provisions of the
Indenture have been amended, modified or waived in accordance with the terms of
the Indenture such that the conversion of the Parent Preferred Stock would not
cause a Change in Control, as determined by the Company and the holders of the
Parent Preferred Stock, (y) all of the Company's obligations under the Indenture
have been satisfied and discharged and cease to be of further effect in
accordance with Article 8 of the Indenture (notwithstanding the survival of the
sections of the Indenture referred to in the last paragraph of Section 8.01 of
the Indenture following the payment for, acquisition or exchange of all of the
Convertible Notes), or (z) the Company has acquired and cancelled Convertible
Notes having an aggregate principal amount equal to ninety percent (90%) or more
of the aggregate principal amount of the Convertible Notes which are outstanding
on the effective date of the Parent Preferred Stock Amendment.

--------------------------------------------------------------------------------

SECTION 3. Exchange Offer. Section 3.02(b) of the Agreement is hereby amended
and restated as follows:


Exchange Offer. The Company shall use reasonable best efforts to, not later than
February 27, 2014 (or such later date as approved by the Investors in their sole
discretion), consummate exchange offers in respect of the Company’s 7.00%
Convertible Senior Notes due 2014 pursuant to privately negotiated transactions
with the Other Noteholders, and which collectively shall be the “Exchange Offer”
for purposes of the Agreement. The Parties agree that the terms and conditions
of the Exchange Offer as set forth in each of the Note Exchange Agreements
attached hereto as Exhibit G are acceptable to, and agreed by, the Investors,
and the Company agrees that it shall not amend, modify or waive any provision of
any such Note Exchange Agreement or any other term or condition of the Exchange
Offer without the prior written consent of the Investors. In furtherance of and
without limiting the foregoing, the Exchange Offer shall be on terms mutually
agreed between the Company and the Investors, and the Company shall cause the
Exchange Offer to comply with applicable Law. The Company will cause the
information included in the Exchange Documents (as defined in the Credit
Agreement) not to contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. In connection with the Exchange Offer, the Company
will use reasonable best efforts to cause any required state “Blue Sky” filings
to be made. The Company and the Investors hereby agree that the closing of the
Exchange Offer is conditioned upon participation in the Exchange Offer by 90% or
more of the Other Noteholders as calculated by aggregate principal amount of
their outstanding Convertible Notes as of such closing.
2

--------------------------------------------------------------------------------

SECTION 4. Directors. Section 3.07 of the Agreement is hereby amended and
restated as follows:


(a)            Immediately following consummation of the Exchange Offer pursuant
to the Note Exchange Agreements attached hereto as Exhibit G, the Parent
Preferred Stock will convert in accordance with its terms, as a result of which
the Investors shall own a majority of the Common Stock entitled to vote. In
connection therewith and the resignation of Daniel E. Pittard from the Board,
effective as of the consummation of the Exchange Offer, the Company shall
immediately following consummation of the Exchange Offer pursuant to the Note
Exchange Agreements attached hereto as Exhibit G (x) take all action necessary
to cause three additional designees of the Investors (the “New Investor
Directors”, and together with the individuals set forth on Schedule 3.07(a), the
“Investor Directors”) to be appointed to the Board and (y) increase the number
of directors of the Board to nine to give effect to the rights of the Investors
set forth in this Section 3.07(a), and the Investors hereby give their written
consent to such increase pursuant to Section 3.06(a)(I). As a result, the Board
will be comprised of the individuals currently serving as directors of the
Company and the New Investor Directors. Subsequent to the appointment of the New
Investor Directors, in connection with any annual meeting of the shareholders of
the Company (including the forthcoming annual meeting of shareholders of the
Company in 2014) or special meeting of the shareholders of the Company at which
directors are to be elected (or as otherwise permitted), the Board may, among
other things, decrease the number of directors of the Board, but in any event
shall include on the Company’s slate of director nominees such number of
individuals proposed by the Investors as may be permitted under Section 3.07(c).


(b)            Upon his or her appointment and election pursuant to Section
3.07(a) or otherwise, each Investor Director shall serve until the next annual
meeting of the shareholders of the Company or special meeting of the
shareholders of the Company at which directors are to be elected following such
Investor Director’s appointment, unless such Investor Director is earlier
removed in accordance with the By-laws, resigns or is otherwise unable to serve.
3

--------------------------------------------------------------------------------

(c)            In connection with every annual meeting of the shareholders of
the Company or special meeting of the shareholders of the Company at which
directors are to be elected, including the 2014 Annual Meeting, for so long as
the Investors, together with their Affiliates, beneficially own (w) at least a
majority of the shares of Common Stock entitled to vote on the election of
directors as of the applicable record date, the Investors shall have the right
to require the Company to nominate for election to the Board as part of the
Company’s slate of director nominees no less than a majority of the individuals
comprising the members of such slate, (x) less than a majority of the shares of
Common Stock entitled to vote on the election of directors as of the applicable
record date and greater than 50% of the Transaction Shares as of the applicable
record date, the Investors shall have the right to require the Company to
nominate for election to the Board as part of the Company’s slate of director
nominees up to four individuals proposed by the Investors, in the case of a nine
member Board (or in the case of a Board of a different size, such number of
individuals proportionate to four out of nine), (y) less than 50% of the
Transaction Shares and greater than 25% of the Transaction Shares as of the
applicable record date, the Investors shall have the right to require the
Company to nominate for election to the Board as part of the Company’s slate of
director nominees up to three individuals proposed by the Investors, in the case
of a nine member Board (or in the case of a Board of a different size, such
number of individuals proportionate to three out of nine) and (z) less than 25%
and greater than 5% of the Transaction Shares as of the applicable record date,
the Investors shall have the right to require the Company to nominate for
election to the Board as part of the Company’s slate of director nominees up to
two individuals proposed by the Investors, in the case of a nine member Board
(or in the case of a Board of a different size, such number of individuals
proportionate to two out of nine, but no less than one) and, in each case, the
Company shall recommend to its shareholders in favor of the election of such
individuals. For purposes of determining proportionality in connection with the
foregoing, the number of directors that the Investors shall have the right to
require the Company to nominate for election to the Board shall be rounded up,
provided that in the event the Investors own less than a majority of the shares
of Common Stock entitled to vote on the election of directors as of the
applicable record date, the Investors shall not have the right to require the
Company to nominate for election to the Board as part of the Company’s slate of
director nominees a majority of the individuals comprising the members of such
slate. Individuals nominated pursuant to this Section 3.07(c), if elected, shall
be deemed to be Investor Directors and each such individual shall serve until
the next annual meeting of the shareholders of the Company or special meeting of
the shareholders of the Company at which directors are to be elected and until
his or her successor is elected and qualifies in accordance with this Section
3.07 and the By-laws, unless such Investor Director is earlier removed in
accordance with the By-laws, resigns or is otherwise unable to serve. In the
event any Investor Director(s) is removed, resigns or is unable to serve as a
member of the Board, the Company shall take all action necessary to cause one or
more designees of the Investors to be appointed to fill such vacancy or
vacancies. The obligations of the Company under this Section 3.07(c) are
conditioned upon the Investors timely providing to the Company such information
about the individuals proposed by the Investors as may be reasonably required by
the Company to comply with the Company’s obligations under the Exchange Act with
respect to the solicitation of proxies or consents for an annual or special
meeting of shareholders, together with the consent of each such individual to
serve as a director of the Company, if elected.
4

--------------------------------------------------------------------------------

SECTION 5. Termination. The termination of this Amendment shall require the
written consent of the Parties.


SECTION 6. Shareholder Vote. The Company represents and warrants to the
Investors that the affirmative consent of holder(s) of at least a majority of
the outstanding shares of Parent Preferred Stock are the only consents or votes
of holders of securities of the Company that are necessary to approve and adopt
the Parent Preferred Stock Amendment.


SECTION 7. Limited Amendment. As of the date hereof except as specifically
amended or supplemented hereby, the Agreement shall continue in full force and
effect in accordance with the provisions thereof as in existence on the date
hereof. From and after the date hereof, any reference to the Agreement shall
mean the Agreement as amended hereby.


SECTION 8. Miscellaneous. The provision in the Agreement regarding governing
law, waiver of jury trial, jurisdiction and execution in counterparts shall,
mutatis mutandis, apply to this Amendment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
PULSE ELECTRONICS CORPORATION
 
 
 
 
 
By:
/s/ Michael C. Bond
 
 
Name:
Michael C. Bond
 
 
Title:
Senior Vice President and Chief
 
 
Financial Officer
 
 
 
 
 
 
PULSE ELECTRONICS (SINGAPORE)
 
PTE LTD
 
 
 
 
 
By:
/s/ Michael C. Bond
 
 
Name:
Michael C. Bond
 
 
Title:
Director
 
 
 
 
 
 
OCM PE HOLDINGS, L.P.
 
 
 
 
 
By:
Oaktree Fund GP, LLC
 
 
Its:
General Partner
 
 
 
 
 
 
By:
Oaktree Fund GP I, L.P.
 
 
Its:
Managing Member
 
 
 
 
 
 
By:
/s/ Kenneth Liang
 
 
Name:
Kenneth Liang
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Kaj Vazales
 
 
Name:
Kaj Vazales
 
 
Title:
Authorized Signatory
 

 
 

--------------------------------------------------------------------------------